Chase, Ch. J.
(a). Notice of the nonacceptanco of a foreign bill of exchange must be given to the en-tlorsor in due and convenient time, of which the court are to judge. It is a question of law arising from the particular facts. An endorsor is under no obligation to pay a bill of exchange where he has not had notice of its nonacceptance in due and convenient time, and his promise to pay the bill is not binding upon him.
The Court are of opinion, and so direct the jury, that the defendant is not responsible to the plaintiffs, owing to their laches in not giving him reasonable notice of the bill of exchange-being protested for nonacceptance, and in not having presented the said bill for payment, and protested it for nonpayment at the time required by law; and because Caspar Voght, the drawee, being the holder of the bill, could not legally protest the same. The plaintiffs excepted, and suffered a nonsuit.

 Duvall and Done, J. concurring.